In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-21-00059-CV

GIANG VU AND LINH DONG,                     §   On Appeal from the 67th District Court
Appellants
                                            §   of Tarrant County (067-321201-20)

V.                                          §   August 19, 2021

DARREN TRAN, Appellee                       §   Memorandum Opinion by Justice Womack

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that appellants Giang Vu and Linh Dong shall bear the

costs of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS



                                        By /s/ Dana Womack
                                           Justice Dana Womack